Citation Nr: 0844226	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In September 2008, the veteran provided testimony at a 
hearing before the undersigned Acting Veterans Law Judge at 
the Waco RO.  A transcript of the hearing is of record.

In September 2008, subsequent to issuance of a supplemental 
statement of the case (SSOC), the veteran submitted 
additional evidence with a waiver of RO and VA Medical Center 
(VAMC) consideration.  Thus, the Board will consider the 
claim on the merits. See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran does not have asbestosis.


CONCLUSION OF LAW

Asbestosis was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
July 2008 SSOC. Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that the veteran has submitted an 
incomplete July 2000 examination report from his private 
physician.  VA made several attempts to obtain records from 
this physician and in May 2003 was informed that no records 
were available.  

Additionally, the veteran was provided a proper VA 
examination in August 2003 in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  While there is conflicting evidence as to whether 
the veteran has asbestosis, after a review of all the 
evidence of record, the Board finds that the balance of the 
evidence of record is against a finding that there is a 
current disease or disability. 

Service records show that the veteran served in the Navy as 
an electrician aboard the USS Hector.  Service treatment 
records are negative for complaints or treatment pertaining 
to asbestosis.  The enlistment examination for separation in 
July 1958 shows that the veteran's lungs were found to be 
normal upon clinical examination.  

The veteran testified at his September 2008 hearing that he 
worked on the USS Hector for several years as an electrician 
stripping wires, replacing switches, and working in the 
engine room.  This resulted in an extensive amount of dust in 
the air and asbestos exposure.  The veteran also testified 
that he first experienced breathing problems in 1962 or 1963, 
but that he was not diagnosed with asbestosis until 2000.

Supportive of the veteran's claim is a portion of a July 2000 
examination report from a private physician diagnosing 
asbestosis.  The diagnosis was based on a chest X-ray, 
showing bilateral small nodular and linear fibrotic changes 
in the bottom of the lung fields, and the veteran's reported 
significant asbestos exposure.  A pulmonary function test 
(PFT) was normal.  The physician found that there was no 
other explanation for the veteran's radiographic changes.  

While a private physician diagnosed asbestosis in July 2000, 
upon VA examination in August 2003, the veteran was diagnosed 
with a history of asbestosis without objective evidence of 
sequelae.  A May 2003 chest X-ray from the Central Texas VA 
Medical Center (VAMC) was unremarkable with no evidence of 
active disease.  PFT was also normal.  

The record contains evidence both for and against the 
veteran's claim.  However, the Board finds that the balance 
of the evidence is against a finding of current asbestosis.  

Following his August 2003 VA examination, the veteran 
continued medical care at the VAMC through February 2008.  He 
received no treatment for asbestosis and made no complaints 
of pulmonary symptomatology.  In addition, while the 
veteran's private physician diagnosed asbestosis in July 
2000, a PFT at that time was normal.  The private physician 
explained that the diagnosis was based on the veteran's 
history of exposure to asbestos and the X-ray findings of 
fibrotic changes, which were characteristic of asbestosis.  
However, the most recent X-ray findings are from the May 2003 
examination, which state that the lungs were clear of 
infiltrates or effusions.  Based on these X-ray findings and 
his own examination, the August 2003 VA examiner stated that 
there was no evidence of restrictive lung disease, and that 
the PFT was normal.  The diagnosis was asbestosis by history 
only, with no current objective evidence to support the 
diagnosis.  

The Board notes that service connection requires the presence 
of a current disability, meaning the condition must be shown 
at the time of the claim.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  Although asbestosis was diagnosed in July 
2000, the veteran's claim for service connection was received 
at VA several years later in March 2003, and there is no 
objective evidence of record showing that the veteran has any 
current signs, symptoms, or manifestations of asbestosis.  

Therefore, the preponderance of the evidence is against a 
finding of any current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


